Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
	Applicant’s amendments, amended Specification, and response filed Mar. 22, 2022 have been received and entered into the case. 

Status of the Claims 
	Claims 1-9 are currently pending.
Claims 1, 4, and 6 are amended.
	Claim 9 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.
	Claims 1-8 have been considered on the merits. 


Specification Objections
	Specification objections are maintained.  It is noted and appreciated that the Applicant corrected the trademarks in the specification, however, the trademark, TRIzol™ reagent was missed.  

The disclosure is objected to because of the following informalities: the use of trademarks.
The use of the terms: TRIzol™ reagent on pg. 12 lines 21 and 25, which are a trade names or a marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required. 

Claim Objections
The claim objections are withdrawn due to amendment. 

Claim Rejections - 35 USC § 112
	The claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ), are withdrawn due to amendment.  New claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ) have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 5-6, the phrase “a stem cell or a cell differentiated from a stem cell, comprising a dual kill switch expression vector in which a Hypoxanthine-Guanine Phosphoribosyltransferase (HGPRT) encoding gene is knocked, wherein said expression vector comprises Bone Morphogenetic Protein 2 (BMP2) encoding gene and an Herpes Simplex Virus type 1 (HSV-1) thymidine kinase (TK) (HSV-tk) encoding gene as an active ingredient”, renders the claim and its dependents indefinite, since it is unclear what is meant by the phrase “a dual kill switch expression vector in which a Hypoxanthine-Guanine Phosphoribosyltransferase (HGPRT) encoding gene is knocked”.  It is unclear if it is meant to mean that the dual kill switch expression vector has the HGPRT gene knocked in or out.  For the purposes of compact prosecution, the phrase “a dual kill switch expression vector in which a Hypoxanthine-Guanine Phosphoribosyltransferase (HGPRT) encoding gene is knocked” in the claims will be interpreted to mean that the dual kill switch expression vector does not contain HGPRT-encoding gene sequence or where the expression vector has a Hypoxanthine-Guanine Phosphoribosyltransferase (HGPRT) encoding gene which has been knocked-out.  This suggestion is based on the deleted portion of the claim where “out” following the term “knocked”. 
Since claims 2-8 depend from indefinite claim 1 and do not clarify the above points of confusion, claims 2-8 must also be rejected under 35 U.S.C. § 112, second paragraph.    
Appropriate corrections are required.


Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are withdrawn due to amendment. New claim rejections under 35 USC § 103 have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lyul et al. (KR20110011471A) (EPO machine translation) (original document is a reference of record) in view of Luo et al. (Stem Cells International, 2015).
With respect to claim 1, Lyul teaches a composition for inducing bone generation and treating a bone disease comprising a vector containing a protein gene with a protein transduction domain and osteogenic function to induce differentiation and proliferation of osteoblasts and has osteogenic function at the site of the fracture site (abstract, pg. 13 and 18).  Lyul teaches the protein gene is bone morphogenetic protein-2 (BMP-2) (abstract).  Lyul teaches that the vector further contains a suicide gene (abstract).  Lyul teaches the suicide gene is a gene having a function of converting a prodrug harmless to the human body into an anticancer substance having cytoxicity including Herpes Simplex Virus type 1 (HSV-1) thymidine kinase (TK) (HSV-tk) encoding gene (pg. 14 para. 1).  Lyul teaches the composition further comprising a composition for inducing bone formation and stem cells as active ingredients (abstract and pg. 18).  Lyul teaches the composition containing stem cells where the target substance is delivered into and culturing the stem cells (pg. 18).  
Although, Lyul does not teach the composition where the vector has a had a HGPRT encoding gene knocked-out of it as claim 1 is being interpreted (please see the rejections under 35 U.S.C. §112 b), Lyul does not teach the vector containing a HGPRT encoding gene to begin with.  Therefore, the vector taught by Lyul would reasonably be predicted by one of ordinary skill in the art to be similar or at least functionally similar to a vector where a HGPRT encoding gene has been knocked-out or removed.  
With respect to claim 2, Lyul teaches the stem cells are mesenchymal stem cells (pg. 17 and pg. 27).  With respect to claim 3, Lyul teaches the composition with stem cells where the stem cells have been differentiated into osteoblasts (pg. 10, 17 and 18).
Lyul does not teach the composition containing a dual kill switch expression vector.  However, Luo teaches neural stem cells containing a vector which contains a vector or a double-switch cell fusion-inducible transgene expression system (abstract).  Luo teaches the advantage of having a double-switch expression system is that the coexpression of suicide genes, such as thymidine kinase (TK), can augment the tumor killing effects to enhance the therapeutic efficacy of the vector (pg. 1-2 bridging para.) and that dual switch expression systems help achieve precise control of transgene expression (pg. 2 Col. 1 para. 2).  Accordingly, at effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the composition of Lyul to include a dual kill switch expression vector for the benefit of having precise control the transgene expression and to enhance the therapeutic efficacy of the vector as taught by Luo.  It would have been obvious to one of ordinary skill in the art to modify the composition of Lyul to include a dual kill switch expression vector in the stem cells, since dual switch expression vectors for transforming stem cells were known to contain TK and the advantages of having multiple selection markers in expression systems were well-known as taught by Luo.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the composition of Lyul to include a dual kill switch expression vector in the stem cells, for the same reasons, since dual switch expression vectors for transforming stem cells were known to contain TK and the advantages of having multiple selection markers in expression systems was well-known as taught by Auerbach and Luo.
Although, Lyul does not teach the method by which the fibroblasts are obtained as being derived from teratomas as in claim 4, this limitation is interpreted as product by process type limitation.  It is noted that the patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113)
Although, Lyul teaches the composition for treating or preventing bone defect, osteoporosis, an osteoporotic fracture, diabetic fracture, nonunion fracture, osteogenesis imperfecta and osteomalacia (pg. 18) as recited in claim 5, the composition taught by the combined teachings of Lyul, Auerbach and Luo is the same as that claimed by applicant.  Thus, the intended use of the composition is also inherent in the composition of the prior art references.  It is noted that the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the composition of the prior art.  In the instant case, the intended use fails to create a structural difference, thus, the intended use is not limiting.  Please note that when applicant claims a composition in terms of function, and the composition of the prior art appears to be the same, the Examiner may make rejections under both 35 U.S.C 102 and 103 (MPEP 2112).
Although, Lyul is silent with respect whether the composition increases the expression of at least one of the markers of alkaline phosphatase (ALP), integrin binding sialoprotein (IBSP), runt-related transcription factor 2 (RUNX2), osterix (OSX), secreted phosphoprotein 1 (SPP1) and osteocalcin (OCN) as recited in claim 6, the composition taught by the combined teachings of Lyul, Auerbach and Luo is the same as that claimed by applicant.  Thus, the intended use of the composition is also inherent in the composition of the prior art references.  The limitation of increasing the expression of one of the claimed markers is being interpreted as an intended use, since for the composition to increase the expression of the markers, BMP2 needs to be expressed or the stem cells need to be administered, for the expression of these markers to be increased.  It is noted that the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the composition of the prior art.  In the instant case, the intended use fails to create a structural difference, thus, the intended use is not limiting.  Please note that when applicant claims a composition in terms of function, and the composition of the prior art appears to be the same, the Examiner may make rejections under both 35 U.S.C 102 and 103 (MPEP 2112).  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 7 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lyul in view of Auerbach and Luo (as applied to claims 1-6 above), and further in view of Kim et al. (Stem Cells International, 2016).
The teachings of Lyul and Luo can be found in the previous rejection above. 
	Neither Lyul nor Luo teach the composition comprising a scaffold as recited in claim 7 or where the scaffold is polycaprolactone (PCL) or biphasic calcium phosphate (BCP) as recited in claim 8.  However, Kim teaches a composition for treating bone disease comprising of mesenchymal stem cells and β-tricalcium phosphate (BCP) (abstract).  Kim teaches that ceramic scaffolds containing hydroxyapatite and β-tricalcium phosphate have been widely used in the clinic to repair bone defects and polycaprolactone (PCL) has also been used for bone engineering for its quality of being biodegradable, biocompatible and eliciting a low inflammatory response.  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to include a scaffold containing either PCL or BCP in the composition taught by the combined teachings of Lyul and Luo for the benefit of having a composition that aids in the repairing of bone in subjects as taught by Kim.  It would have been obvious to one of ordinary skill in the art to include other known ingredients used in compositions for bone repair in the bone repair composition taught by Lyul such as scaffolds containing PCL or PCP, since such scaffolds were well-known in similar bone repair compositions and which contain stem cells.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the composition taught by the combined teachings of Lyul and Luo to include a scaffold containing either PCL or BCP, since these scaffolds were well-known for their use in bone repair along with stem cells as taught by Kim. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Response to Arguments 
Applicant's arguments filed Mar. 22, 2022 have been fully considered but they are not persuasive.
With respect to the rejections under 35 U.S.C. § 103, Applicant argues that none of the cited art references teach a vector with a knock-out of the HGPRT gene.  Specifically, Applicant argues that Lyul and Luo are silent to any mention of HGPRT gene (Remarks pg. 6 para. 3).  However, this argument was not found to be persuasive, since a vector with a knock-out of HGPRT gene would functionally be the same as a vector not containing a HGPRT gene to begin with and which is taught by Lyul. 
Applicant argues that Auerbach teaches away from a vector with a knock-out of the HGPRT gene, since Auerbach teaches a vector with a HGPRT gene as a selectable marker (Remarks pg. 6 para. 3).  Applicant’s arguments with respect to Auerbach have been considered but are moot because Auerbach is not being used in the current rejection.  
Applicant argues that Kim fails to remedy the deficiencies of Lyul, Auerbach and Luo (Remarks pg. 6 para. 4). However, this argument was not found to be persuasive, since the arguments with respect to the rejections over Lyul, Auerbach and Luo were not found to be persuasive as explained above.  

Conclusion
	No claims are allowed.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY A CORDAS/Primary Examiner, Art Unit 1632